Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the vehicle door assembly with door, motor for driving the door having a drive shaft, a transmission element, an eccentric disk arranged on the drive shaft, a sensor device configured to measure a position or speed of the eccentric, and a control device configured to recognize pinching based on the position value of the sensor or a comparison of the speed signal of the sensor and a gyrosensor value indicating angular velocity of the door as in claims 1 (position sensor) and 8 (speed sensor) or a door assembly with door, motor for driving the door having a drive shaft, a cable drum disposed on the shaft, a catch strap connecting drive shaft to the motor and transmitting forces to adjust the door, a force sensor couple to the catch strap to measure force applied to the door, a sensor configured to measure rotational speed of the drum, and a control device comparing force sensor values and rotational speed sensor values to provide anti-pinch action as in claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak